DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-20 are presented for the examination. 
2. 	The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001], ln 1-3). The  specification should be so revised.	

                                      Claim Rejections - 35 USC § 112
                     The following is a quotation of 35 U.S.C. 112(f):
3.	Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material,   described in the specification and equivalents thereof. The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection |, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

4. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
5.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the management device is configured to  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

6.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., byreciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-5, 8-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over  YANG(CN 106648557 A) in view of Zuerner(US 20180139109 A1).
 
As to claim 1,  Yang teaches determining, based on the request and an API stability index, a current state of the API( one of the API providers subscribing to the API in the target user API provider....when the user subscription API, condition of interest can be selecting the statistics as sub statistic condition. Further, the user can set the weight of every sub statistic condition. For example, the statistic condition comprises call times x in unit time in unit time success rate m, response speed v, the user can set the value of x is 50%, the weight is 30%, the weight value of v is 20%. Of course, the user can according to the actual need to adjust the weight of each sub statistic condition, Sec: S51, ln 2-43/ one optional embodiment, the network server when obtaining the statistic condition, can obtain target user recommended index for the API of the target type, network server then sends API recommended index greater than or equal to the weighted average of the target type is determined to be the reference API. wherein the recommendation index is one standard measure excellent API, if the recommended index greater than or equal to the weighted average of the API, such API is can be considered as excellent API, sec: step S53, ln 2-24/Figure: 5).
Yang does not teach  receiving a request for an implementation device to perform an update to an Application Program Interface (API) causing, based on the current state of the API, performance of the update by the implementation device to be blocked. However,  Zuerner teaches receiving a request for an implementation device to perform an update to an Application Program Interface (API) causing, based on the current state of the API, performance of the update by the implementation device to be blocked(   FIG. 13 is a diagram of an example process 1300 for changing APIs used to provide a network service. In some implementations, process 1300 may be implemented by API controller 340. Process 1300 may include receiving a request to modify an existing network service (block 1310). For example, API controller 340 may receive a request from an SDN node (such as OSS OSS/BSS 355) to change an existing network service. Process 1300 may include determining whether changes to an API chain are required (block 1320). For instance, in response to the request to modify the network service, API controller 340 may analyze the request to determine whether changes to the API chain of the existing network service will be modified. In some implementations, API controller 340 may determine this by, for example, comparing the request for the existing network service with the request to modify the network service. In some implementations, API controller 340 may determine whether the API chain should be updated by determining a new API chain for the request to modify the network services and comparing the new API chain with the API chain associated with the existing network services. In some implementations, API controller 340 may determine the new API chain in a manner similar to that described above with reference to FIGS. 7-10.When changes to the API chain are not required (block 1330—No), process 1300 may include indicating that no API changes are required for the network service (block 1340). For example, when changes to the API chain are not required, API controller 340 may respond to the request (e.g., OSS/BSS 355) by indicating that the API chain for the existing network service is applicable to the network services being modified…The manner in which the API chain is updated may depend on the original API chain and the modifications to the network services. In some implementations, the original API chain may undergo isolated changes (e.g., the addition, replacement, or removal of a single API or service resource locator). In some implementations, the original API chain may undergo complex changes, where multiple APIs (and/or or service resource locators) in the original API chain are added, replaced, or removed (e.g., the introduction of one new API may require other APIs to be changed and/or new service resource locators to be provided in the API chain), para[0086] to para[0090]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Yang with  Zuerner to incorporate the feature of  receiving a request for an implementation device to perform an update to an Application Program Interface (API) causing, based on the current state of the API, performance of the update by the implementation device to be blocked because this   includes implementing application program interfaces (APIs) that enable functions and devices, within the network, to communicate with one another.
As to claim 2, Zuerner teaches  the current state of the API comprises an experimental state, and wherein causing performance of the update by the implementation device to be blocked comprises causing the implementation device to deny a code commit comprising the update( para[0090]) for the same reason as to claim 1 above.  
As to claim 3, Zuerner  teaches determining that the current state of the API comprises the experimental state based on at least one of: determining, based on at least one attribute in the API stability index associated with the API, that the API is under development; determining, based on the at least one attribute in the API stability index, that the API is operating below a performance threshold; or determining, based on the at least one attribute in the API stability index, that the API is to be removed, disabled, or deprecated( para[0090] ) for the same reason as to claim 1 above.  
As to claim 4, Yang teaches  wherein the current state of the API comprises a stable state( Sec: S53, ln 1-12) ,  Zuerner teaches causing performance of the update by the implementation device to be blocked comprises causing the implementation device to deny a code commit comprising the update( para[0089], ln 1-20) for the same reason as to claim 1 above.  
As to claim 5, Yang teaches  determining that the current state of the API comprises the stable state based on at least one of: determining, based on at least one attribute in the API stability index associated with the API, a reliability of the API indicative of the stable state; determining, based on the at least one attribute in the API stability index, that the API is not subject to an API revision; or determining, based on the at least one attribute in the API stability index, that the API is operating at or above a performance threshold(Sec: S53, ln 1-12) . 
As to claims 8, 9, 10, 11, 12, 16, 17, 18, 19, they are rejected for the same reasons as to claims 1, 2, 3 , 4, 5 above.
As to claim 15, it is rejected for the same reason as to claim 1 above. In additional, Zuerner teaches client, a management device ( As shown, process 1100 may include receiving a request for a network service from an SDN node (block 1110). For example, API controller 340 may receive, from OSS/BSS 355, a request for a network service, para[0073], ln 1-10/ ).

8.	Claim(s) 6, 7, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  YANG(CN 106648557 A) in view of Zuerner(US 20180139109 A1) and further in view of QIU(WO 2017157202 A1). 

As to claim 6, Zuerner teaches wherein causing performance of the update by the implementation device to be blocked comprises causing the implementation device to deny a code commit comprising the update( para[0089], ln 1-20) for the same reason as to claim 1 above .  
 	Yang and Zuerner do not teach  the current state of the API comprises a locked state. However,  QIU teaches the current state of the API comprises a locked state( Optionally, a 1 in a binary bit string describing the access authority indicates that the performer has an access right to a corresponding category system call, 0 means no, sec: summary, ln 50-60).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Yang with   QIU incorporate the feature of  API comprises a locked state because this obtains the access rights of the performer to each category system call.
As to claim 7, Qui teaches determining that the current state of the API comprises the locked state based on at least one of: determining, based on at least one attribute in the API stability index associated with the API, a reliability of the API indicative of the locked state; or determining, based on the at least one attribute in the API stability index, that the API is not subject to an API revision(sec: summary, ln 50-60/ Sec: Further, each system call that can be accessed by the user space, ln 1-20) for the same reason as to claim 1 above .  
As to claims 13, 14, 20, they are rejected fort the same reasons as to claims 6, 7 above.
 
                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194